Brandon James Young et al. v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-00343-CR

     BRANDON JAMES YOUNG
     AND HILL BAIL BONDS,
                                                                              Appellants
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the County Court
Bosque County, Texas
Trial Court # 3523
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      This appeal is one of five cases involving the same issues.  We will summarily apply our
ruling from another case and affirm the judgment.
      Hill Bail Bonds (HBB) is the surety on a bail bond for $1,000, on which Brandon James
Young is the principal and the person charged with the offense.  After he failed to appear,
judgment nisi was entered.  He was arrested before the final hearing.  On final hearing, the
court heard evidence and arguments, then entered judgment for 25% of the bond amount. 
HBB appeals from that ruling.
      In two issues, HBB asserts: (1) the court abused its discretion, because it applies the same
formula to all bond-forfeiture cases and did not review any factors appropriate to a
determination of the amount of the remittitur; and (2) HBB is entitled to a greater remittitur
because a decision of the Court of Criminal Appeals was wrong because it did not take certain
legislative history into account.
      The State initially says that the issues are not preserved for our review because no
objection was made to the amount of the remittitur, to the application of the schedule, or the
failure to remit the entire bond.  No motion for new trial or to modify the judgment was filed. 
The appeal is, however, from a final judgment, and the record is clear that HBB was arguing
for a greater, or complete, remittitur.  Thus, we believe that the issues are properly before us.
      In a case involving the essentially the same facts and arguments, we determined that the
court did not abuse its discretion.  Burns and Hill Bail Bonds v. State, No. 10-00339-CR slip
op. at 4 (Tex. App.—Waco May 5, 2004, no pet. h.).  Based thereon, we overrule both of
HBB’s issues in this case.  We affirm the judgment.


                                                                   BILL VANCE
                                                                   Justice
Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Affirmed
Opinion delivered and filed May 5, 2004
Do not publish

[CV06]